DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 8 January 2021. By this amendment, claims 1-4 and 22-24 are amended.

Allowable Subject Matter
Claims 1-14 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, and claims 2-7 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, a step of growing a dummy semiconductor layer on the first semiconductor fin, wherein the dummy semiconductor layer comprises a third sidewall contacting the first semiconductor fin to form a first interface, and a fourth sidewall contacting a dielectric region to form a second interface.
Regarding independent claim 8, and claims 9-14 which depend therefrom, and as previously noted in the Non-Final Rejection dated 27 October 2020, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, removing a second portion of each of the first semiconductor fin and the second semiconductor fin, and growing a first dummy semiconductor region and a second dummy semiconductor region in spaces left by removed second portions of the first semiconductor fin and the second semiconductor fin, nor replacing the first dummy semiconductor region and the second dummy semiconductor region with a first source/drain region and a second source/drain region, respectively. One such as Basker et al (US Patent Application Publication 2016/0372383), 136 and a second semiconductor fin 136 from a first sidewall and a second sidewall of a semiconductor mandrel 122 [see Fig. 5]; forming a dummy gate stack 124 on a first portion of each of the first semiconductor fin and the second fin [see Fig. 2A]; oxidizing the semiconductor mandrel to form a dielectric fin 130 [see Fig. 3]; and replacing the dummy gate stack with a replacement gate stack [see paragraph 0030]. Basker et al do not disclose removing a portion of the first and second semiconductor film, nor growing nor replacing first and second dummy semiconductor regions.
Regarding independent claim 21, and claims 22-26 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, forming a gate dielectric contacting the opposing edges of a first portion of the second semiconductor fin, wherein the second semiconductor fin has a first top surface of the second semiconductor fin which is lower than a second top surface of a dielectric mask. One such as Chang (US Patent Application Publication 2008/0157130), previously cited, disclose a method comprising: forming a protruding structure comprising a first semiconductor fin 201a and a dielectric mask 202a overlapping the first semiconductor fin; growing a second semiconductor fin 203 on a first sidewall of the first semiconductor fin, wherein a first top surface of the second semiconductor fin is lower than a second top surface of the dielectric mask, and wherein the second semiconductor fin comprises opposing edges parallel to each other. Chang does not disclose forming a gate dielectric contacting the opposing edges of a first portion of the second semiconductor fin, nor forming a gate electrode on the gate dielectric, wherein the second semiconductor fin, the gate dielectric, and the gate electrode form parts of a first transistor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603.  The examiner can normally be reached on M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899